Citation Nr: 1024137	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

The Veteran testified before a Decision Review Officer at the 
RO in November 2005.  A transcript of the hearing has been 
associated with the claims folder.

This case was previously before the Board in October 2007.  
At that time, the Veteran had three issues on appeal, 
including the two issues listed above and a claim for service 
connection for posttraumatic stress disorder (PTSD).  The 
Veteran was granted service connection for his PTSD in a 
February 2010 rating decision, so that issue is no longer 
before the Board.  

In an October 2007 decision, the Board remanded the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus in order that an opinion may be offered as to the 
etiology of each of his claimed disabilities.  Such opinions 
were offered in two VA examinations from February 2010.  The 
Board thus finds there was substantial compliance with its 
October 2007 remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance).  As the requested 
development has been completed, the case may proceed without 
prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not 
causally or etiologically related to service, including any 
service noise exposure.  

2.  The Veteran's tinnitus is not causally or etiologically 
related to service, including any service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that he has hearing loss and 
tinnitus that are related to noise he was exposed to during 
service.  Applicable law provides that service connection 
will be granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
high frequency sensorineural hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for his bilateral 
hearing loss, as he contends that such loss stems from his 
in-service noise exposure.  As the more probative medical 
evidence does not indicate such a link, however, his claim 
shall be denied.

First, the Board acknowledges that the Veteran is currently 
suffering from bilateral hearing loss.  The Veteran has 
undergone two VA audio examinations.  In the first in October 
2004, the examiner diagnosed the Veteran as suffering from 
mild high frequency sensorineural hearing loss in his right 
ear and mild to moderate sensorineural hearing loss in his 
left ear.  In a February 2010 VA examination, the examiner 
diagnosed the Veteran as suffering from normal to moderate 
sensorineural hearing loss bilaterally.  

The Board also concedes that the Veteran would likely have 
been exposed to noise during his active service.  A review of 
the Veteran's service personnel records reflects a military 
occupational specialty from July 1969 to December 1969 of 
cannoneer.  That the Veteran would have been exposed to 
acoustic trauma in this military occupational is undeniable.  
Further, in his November 2004 Notice of Disagreement, the 
Veteran stated that he was exposed to noise from artillery, 
tanks, and gunfire.  Given the Veteran's service in Vietnam, 
the Board finds his account to be both competent and 
credible.  Based on these facts, the Board will assume for 
purposes of this appeal that the Veteran was exposed to 
acoustic trauma while on active service.  

The Veteran's claim fails, however, because the more 
probative medical evidence of record fails to establish a 
nexus between his current disability and his in-service noise 
exposure.  

While the Veteran underwent a VA examination in October 2004, 
this examination has little effect on the Board's decision as 
to whether there is a nexus between the Veteran's current 
disability and his in-service noise exposure.  In that 
examination, the examiner reported that she could not form an 
opinion without resorting to mere speculation, as he found no 
audiometric information in the Veteran's claims file.  A 
review of the Veteran's service treatment records, however, 
reveals audiograms performed both at the time of his 
enlistment and at his separation.  Thus, the October 2004 
examination is probative as to the Veteran's current 
disability, but not as to a nexus opinion.  

The Veteran submitted to the RO the results of a private 
audiogram performed in September 2005.  The private 
audiologist reported history as reported by the Veteran that 
his bilateral hearing loss was due to his "exposure to 
combat related noises during enlistment in U.S. Army."

After the Board remanded the Veteran's claim, he underwent a 
second VA examination in February 2010.  In that examination, 
the examiner reviewed the Veteran's service treatment records 
and took the Veteran's medical history.  After performing the 
requisite examinations, the examiner concluded that the 
Veteran's current bilateral hearing loss was less likely than 
not a result of his in-service acoustic trauma.  The examiner 
noted that the Veteran had normal hearing for VA purposes at 
the time of his separation, and that he had 15 years of post-
service occupational noise exposure in a machine shop for 15 
years.  

The Board assigns little weight to the private audiologist's 
reported history obtained from the Veteran concerning the 
onset of the Veteran's hearing loss.  The examiner did not 
endorse the Veteran's assertion as it pertained to his 
hearing loss.  Rather, he was merely reporting case history 
as related by the Veteran.  As this history is not 
established by the evidence of record it is of no probative 
value as it pertains to the etiology of the condition.  

The Board finds the February 2010 opinion of the VA examiner 
to be credible, as it contains greater indicia of 
reliability.  The examiner indicated that he reviewed the 
Veteran's service treatment records in the claims file before 
reaching his conclusion.  The examiner also provided a basis 
for his opinion.  Accordingly, the Board finds that the more 
probative medical evidence of record does not indicate that 
there is a link between the Veteran's bilateral hearing loss 
and his active service.

The Veteran himself contends that such a link exists.  In his 
November 2005 hearing before a Decision Review Officer, the 
Veteran stated that he was exposed to acoustic trauma in 
service.  He further stated that he remembered noticing that 
he was suffering from hearing problems about six months after 
his separation from active service.  The Veteran attributed 
his hearing loss and tinnitus to the acoustic trauma he 
suffered while on active service.  

The Board recognizes the sincerity of the argument advanced 
by the Veteran that his hearing loss is service related.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

Hearing loss, however, requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  To the extent 
that the Veteran speaks to the diagnosis and causation of his 
bilateral hearing loss, the Board finds that he is not 
competent to do so and will not consider his testimony for 
these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Further, the Board does not find the Veteran's testimony to 
be credible, as he has been inconsistent in describing when 
his disability began.  Again, in his hearing, the Veteran 
stated that he remembered suffering from hearing problems 
about 6 months after he left active service, meaning sometime 
in 1971.  In a June 2004 VA audiology consultation note, 
however, the Veteran stated that he had been suffering from 
hearing loss for 15-20 years, placing the earliest onset in 
1984.  In a February 2010 VA examination, the Veteran placed 
the onset of his hearing loss in the 1990s.  These 
inconsistent descriptions ultimately render the Veteran's 
testimony regarding the onset of his bilateral hearing loss 
to be not credible. 

Because the more probative evidence of record indicates that 
the Veteran's bilateral hearing loss is not causally related 
to active service, the Board concludes that the Veteran's 
bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  

Service Connection for Tinnitus

The Veteran also seeks service connection for his bilateral 
tinnitus, a condition he similarly contends is related to his 
in-service noise exposure.  Once again, though, as there is 
no evidence of a link between the two, his claim shall be 
denied.

As above, the Board first acknowledges that the Veteran is 
currently suffering from tinnitus, as reflected in both VA 
and private records.  The Board also assumes for purposes of 
this decision that the Veteran suffered acoustic trauma while 
in-service.

The Veteran's claims fails, though, because there is no 
evidence of a nexus between his current condition and his 
active service.  

The Veteran's tinnitus was evaluated in a separate VA 
examination than that detailed above.  In his tinnitus 
examination (which was also conducted in February 2010), the 
examiner concluded that the Veteran's tinnitus was less 
likely as not related to his military service.  She stated 
that the Veteran placed the onset of his tinnitus in the 
1990s, some 20 years after service.  The examiner further 
stated that while she could not determine the exact etiology 
of the Veteran's tinnitus, aging could at least as likely as 
not play a factor in his condition.  

There is no other probative medical evidence in the file 
regarding the relationship between the Veteran's current 
tinnitus and the acoustic trauma he suffered in service.  In 
September 2005, the Veteran reported having tinnitus 
following his discharge from service.  Further, at an October 
2004 VA audio examination the examiner noted that the Veteran 
reported that his tinnitus started 10 to 15 years ago and 
that the Veteran was discharged from service in 1971.  The 
examiner therefore concluded that it was more likely than not 
that the noise trauma in service was not the etiology of the 
Veteran's tinnitus.  

Moreover, in his November 2005 hearing, the Veteran stated 
that he first suffered from tinnitus about 6 months after 
service.  He further contended that this disability is 
causally related to service.  Once again, however, he is not 
competent to offer such an opinion.  See Espiritu, 2 Vet. 
App. at 494-95.  Also, the Board does not find the Veteran's 
testimony regarding the onset of his tinnitus to be credible, 
as it suffers the same inconsistencies as his testimony 
regarding the onset of his hearing loss. 

Absent any credible and probative medical evidence 
establishing a nexus between the Veteran's current disability 
and his active service, the Board must conclude that the 
Veteran has not met the criteria for service connection for 
tinnitus.  

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2004 - prior to the initial 
RO decision in this matter - that addressed the notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform 
claimants of all five elements of a service connection claim, 
including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran was sent an updated notice 
with this information in April 2006, and his claim has now 
twice been readjudicated.  Further, the Veteran's claim is 
being denied, so not receiving notice of these issues is 
ultimately non-prejudicial.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records, records of his post-
service VA treatment, and records of his private treatment.  
The Veteran was afforded a VA compensation and pension 
examination germane to each issue now on appeal.  The Board 
notes that the evidence already of record is adequate to 
allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  





____________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


